Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a medical tool cleaning system (claims 1-9 and 21-24) in the reply filed on 11/4/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 merely recites an interface “configured to receive” a module—this fails to require the module. Accordingly, the remainder of claim 1, as well as any dependent claims referring to “the at least one received” module lack antecedent basis. Claims 5-9 are indefinite. Claims 5-6 appear to confuse the control system with the motor, these are given no weight. Claim 7 is indefinite because the preceding claims already limit the interface to receipt of one module.  Hence, claim 7 cannot modify this—further, the omission of element (600) from Fig. 6, and also Fig. 8, only buttress the conclusion that an interface—by definition—only engages one module. Also, see claim 21. Which is why claim 8, finds no support in the disclosure; it is given no weight. Claim 9 apparently means to specify the system has plurality of motors and not that the system of claim 1 (which already has a motor) further comprises a plurality of motors, it is understood to be one motor. Correction is required.
1 lacks antecedent basis and this structure is referred to in the disclosure as being the object to be cleaned—making the claim wholly ambiguous—it is given no weight. For claim 24, no means are disclosed for the simple dome switch being able to discriminate between types of tool modules nor do switches indicate or illuminate since this is the means that actuates an indicator; correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guggenheim et al. (US5057283).
Guggenheim teaches a medical tool cleaning system, Fig. 1., comprising: a tool module attachment interface configured to receive at least one target tool module (handpiece) to be cleaned, the tool module attachment interface comprising at least one fluid inlet for receiving fluid to be propagated through the target tool module; a motor (air motor, col. 2, ll. 45-65) configured to interact with at least one received target tool module in order to actuate one or more internal components of the at least one received target tool module; and a control system configured to initiate and stop a fluid propagation cycle (valves controlled by circuit board , col. 3, ll. 20-30) and to control the interaction of the motor with the at least one received target tool module (automatic cleaning, col. 2, ll. 15-25, col. 4, ll. 35-50). There are plurality of fluids in the reservoir(s), 14-16 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibofner et al. (US Patent No. 4544355) in view of Wiek (DE19509180A1).
Eibofner teaches an interface, Fig. 1 which receives a module (6), Fig, 3, for cleaning and which comprises a fluid inlet (31).  Motor (7) actuates motion of some internal components of a module (col. 3, ll. 38-44).  There is a fluid reservoir (4).  The interface comprises a housing defining an interior cavity to receive a module and a seal (16), Fig. 3, which surrounds the module. There is a drive shaft coupled to the motor which actuates the handpiece. A “dynamic seal” can be seen in Figs. 3-4 surrounding the drive shaft.
.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibofner et al. (US Patent No. 4544355) in view of Wiek (DE19509180A1), as applied above, in view of Simmoteit (EP2299157A1).
Eibofner as modified by Wiek does not teach the “one-way valve” (seal); however, Simmoteit teaches a gasket seal which opens or closes Figs. 3-4,Figs. 4a-b a passage. It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Eibofner with Wiek with Simmoteit to create a means to seal upon removing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Festin (DE3239549A1) teaches washing dental handpieces by vertical flow, Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Not to be confused with the tool module attachment interface.